Citation Nr: 1211779	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral degenerative joint disease (DJD) of the hips, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1995, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

In his January 2008 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  In a hearing response form, dated in April 2008, the Veteran indicated that instead of a hearing before a VLJ of the Board, he would like to be scheduled for a hearing before a Decision Review Officer (DRO).  The Veteran was subsequently scheduled for a DRO hearing on May 20, 2010.  Before his scheduled hearing could he held, however, the Veteran indicated in a May 2010 statement that he would like to cancel his scheduled hearing.  Therefore, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

The Veteran's bilateral DJD of the hips was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral DJD of the hips have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a bilateral hip disability during his active service.  Specifically, he contends that he developed DJD in his hips as a result of back problems that he endured during his active service and as a result of the strenuous duties he performed during his active service, including running and jumping while wearing heavy equipment, and sleeping on the ground.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

While the Veteran has argued that his claim for service-connection for a bilateral hip disability may secondarily be related to his service-connected lumbosacral strain, the Board finds that service connection may be granted on a direct basis.  Accordingly, the Board will forego a discussion of whether service connection is warranted on a secondary basis.

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA examination in March 2011.  Following his examination, the VA examiner diagnosed him with bilateral mild DJD of the hips.  Additionally, the record contains an opinion dated in December 2010 from David M. Phillips, M.D., at Providence Family Physicians, wherein, based on a July 2006 x-ray report, Dr. Phillips maintains that the Veteran currently suffers from degenerative changes to both hips, with osteophyte formation.  The diagnoses provided by Dr. Miller and the March 2011 VA examiner satisfy the first required element to establish service connection.  See Shedden/Caluza, supra.

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's service treatment records (STRs) contain significant evidence demonstrating that he suffered from bilateral hip pain during his active service.  The Veteran first began complaining of radiation of pain down his left leg in March 1976.  The impression was a herniated disc.  In November 1977, the Veteran reported having a recurrent history of back spasms and pain that radiated to his left leg.  He complained of pain radiating down his right leg in October 1979.  He was assessed with having sciatica.  In an October 1978 consultation, it was noted that the Veteran had a pelvic tilt.  In October 1983, the Veteran sought treatment for pain upon of the right post iliac crest.  In an August 1987 treatment report, the Veteran complained of pain that radiated to his groin area and down his right leg.  During an August 1988 consultation, it was noted that the Veteran's posture had shifted and that his pelvis had shifted to the right.  The Veteran was noted as suffering from right hip pain in February 1991.  He complained of having right hip pain for a period of 24 hours.  In June 1991, he was noted as having palpable tenderness in the sacroiliac joint.  He was again noted as having muscle spasm in his lower right hip in September 1991.  Based on these in-service complaints of leg and hip pain, affecting both the right and left sides, the Board finds that second required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to whether the final required element to establish service connection is satisfied, a nexus established by medical evidence between the Veteran's in-service complaints of bilateral hip pain and his current DJD diagnosis, the record contains somewhat conflicting evidence.  The earliest post-service medical evidence of record with respect to the Veteran's complaint of hip or leg pain is found in VA treatment records dated beginning June 2002, where the Veteran complained of having back pain that radiated down his left leg during a clinical consultation.  The Veteran reported that the pain had been recurring since 1972, without any acute injury.  He was assessed with having lumbar radiculopathy.  The Veteran later had x-rays taken of his hips in July 2006.  The x-ray report indicated a clinical history of chronic bilateral hip pain.  The impression was degenerative changes of both hips.  He was additionally noted as having osteophytes at both hips.  

In connection with his service connection claim, the Veteran was afforded a VA examination in June 2010.  The Veteran reported that he suffered from daily, constant hip pain that was alleviated by taking pain medication but aggravated by cold weather.  He complained of stiffness and feeling as if the area was swelling.  The examiner concluded that, despite subjective complaints, there were no objective findings to support a diagnosis of DJD of the left and right hip.  Although the examiner referenced the July 2006 x-ray report during the examination, she failed to discuss why the report did not provide sufficient evidence to support a DJD diagnosis.  Because the examiner failed to make a hip diagnosis in spite of the clinical evidence of record, specifically the July 2006 x-ray report, the Board finds that the examination is not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

The Veteran was afforded the subsequent, aforementioned VA joint examination in March 2011.  In addition to referencing the July 2006 x-ray report, the examiner noted that the Veteran had x-rays taken in June 2002 that showed minimal degenerative changes to the right hip.  She additionally noted x-rays taken in June 2010 which showed hypertrophic marginal lipping of the superior acetabulum margins and minimal hypertrophic marginal lipping.  After diagnosing the Veteran with mild DJD of the hips, the examiner provided the opinion that the Veteran's DJD was consistent with natural age.  She noted that the DJD was diagnosed after his service years.  She additionally provided the opinion that there was no nexus between the DJD of the hips and the lumbar spine strain during service or to his post-service degenerative disc disease of the lumbar spine.  In providing this opinion, the examiner did not appear to consider the evidence of record that the Veteran complained of hip pain during his service, or to consider his reported continuity of symptomatology of hip pain since his separation from service.  Additionally, the examiner did not provide clear explanation as to why the Veteran's DJD of the hips was not incurred during, or as a result of, his active service.  For these reasons, the Board finds that this March 2011 examination is also inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service disability and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

The record additionally contains the aforementioned December 2010 opinion from Dr. Phillips.  After reviewing the Veteran's STRs and post-service treatment records, including his July 2006 x-ray report, Dr. Phillips noted that the Veteran's treating physicians had focused on his chronic low back pain, acute flare-ups of low back pain, and sciatica, but that they had not specifically evaluated his complaints of hip pain.  Dr. Phillips then provided the opinion that most likely the findings of current DJD of the hips indicated a problem that started during the time frame of his service.  

Based on Dr. Phillips opinion, the Board finds that the final required element to establish service connection for bilateral DJD of the hips is satisfied.  In reaching this determination, the Board notes that it is charged with the duty to assess the credibility and weight given to evidence when adjudicating a claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims has held that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Accordingly, based on the foregoing reasoning, the Board affords little probative value to the June 2010 or March 2011 VA examination reports.  In contrast, however, the Board finds that the December 2010 opinion provided by Dr. Phillips, which takes into account the clinical evidence of record regarding the Veteran's diagnoses and his contentions of in-service hip pain and a post-service continuity of symptomatology, is more probative as to the etiology of the Veteran's bilateral DJD of the hips.

In sum, the Board finds that all required elements to establish service connection for bilateral DJD of the hips have been met.  The Veteran has a current diagnosis of DJD and his STRs reveal multiple in-service complaints of left and right hip and leg pain.  Finally, the December 2010 opinion provided by Dr. Phillips provides the required nexus between the Veteran's current diagnosis and his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for bilateral DJD of the hips is granted.

As a result of its decision to grant entitlement to service connection for bilateral DJD of the hips, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for bilateral DJD of the hips is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


